Order so far as appealed from affirmed, with ten dollars costs and disbursements., Memorandum: We concur in the view expressed in the opinion of the court at Special Term. [See 163 Mise. 629.] Under the terms of the application for reinstatement there arose no liability for a period of two years after the attempted reinstatement if untrue statements of a material character were made in the application. The death of the insured having occurred within two years after the attempted reinstatement, the rights and liabilities of the parties were fixed at the date of death. All concur. (The portion of the order appealed from denies a motion for a summary judgment in an action upon a life insurance policy.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.